Dismissed and Opinion filed October 31, 2002








Dismissed and Opinion filed October 31, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00877-CV
____________
 
BILLY D. SHAVER, Appellant
 
V.
 
RAYMOND REED and CONNIE REED, Appellees
 

 
On Appeal from the 155th District Court
Waller County, Texas
Trial Court Cause No. 01-01-15,664
 

 
M
E M O R A N D U M   O P I N I O N
This
is an appeal from a judgment signed July 22, 2002.  On October 22, 2002, the parties filed a
joint motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed October 31, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).